Exhibit 10.4
 
THIS INSTRUMENT PREPARED BY AND RETURN TO:
JOHN A. TAYLOR, ESQUIRE
Fassett, Anthony & Taylor, P. A.
1325 W. Colonial Drive
Orlando, Florida 32804
  Certified copy or original which has been sent to recording.
6096-3867 (kc)
  Dated:   7/22/13

 
ASSIGNMENT OF LEASES, RENTS AND PROFITS
 
THIS ASSIGNMENT, made this 17th day of July, 2013, by CTD HOLDINGS, INC., a
Florida corporation, and NANOSONIC PRODUCTS, INC., a Florida corporation,
hereinafter called "Assignor", whose address is 14120 NW 126th Terrace, Alachua,
FL 32615, in favor of REGIONS BANK, hereinafter called "Assignee", whose address
is 111 N. Orange Avenue, Suite 600, Orlando, FL 32801,
 
WITNESSETH:
 
FOR VALUE RECEIVED, Assignor does hereby SELL, ASSIGN, TRANSFER, SET OVER and
DELIVER to the Assignee, its successors and assigns, all leases written or oral,
and all agreements for certain properties, called "said premises" situate in
ALACHUA County, State of Florida, and more particularly described as follows:
 
A.
THE REAL PROPERTY DESCRIBED AS FOLLOWS:

 
SEE EXHIBIT "A" ATTACKED HERETO.
 
TOGETHER with any and all extensions and renewals thereof and any and all
further leases, lettings or agreements (including subleases thereof and
tenancies following attornment) upon or covering use or occupancy of all or any
part of the said premises (all such leases, agreements, subleases and tenancies
heretofore mentioned are hereinafter collectively included in the designation
"said leases").
 
TOGETHER with any and all guarantees of lessee's performance under any of said
leases, and
 
TOGETHER with the immediate and continuing right to collect and receive all of
the rents, income, receipts, revenues, issues and profits now due or which may
become due or to which Assignor may now or shall hereafter (including the period
of redemption, if any) become entitled or may demand or claim, arising or
issuing from or out of the said leases or from or out of the said premises or
any part thereof, including but not by way of limitation: (a) minimum rents,
additional rents, percentage rents, parking maintenance, tax and insurance
contributions, deficiency rents and liquidated damages following default, the
premium payable by any lessee upon the exercise of a cancellation privilege
originally provided in any said lease, and any rights and claims of any kind
which Assignor may have against any lessee under such leases or any subtenants
or occupants of said premises (sometimes hereinafter .collectively referred to
as "rents"); (b) payment for loss or damage, and rebate, refund or return of any
premium, now or hereafter paid or payable under any policy of insurance covering
the whole or any part of the premises (sometimes hereinafter referred to as
"losses or rebates"); (c) sum or sums now due or hereafter to become due by
reason of any taking of the whole or any part of the premises for public
purposes, by right of eminent domain or otherwise, or by reason of any claim now
or hereafter existing against any and all parties whomsoever for compensation
for real or alleged harm or damage done to or in connection with the premises
(sometimes hereinafter referred to as "damages"); and (d) abatement, rebate,
refund or return, whether now or hereafter payable, of the whole or any part of
any tax, assessment or other charge levied or assessed upon the whole or any
part of the premises or furnishings whether heretofore or hereafter levied or
assessed or that has been or hereafter is paid (sometimes hereinafter referred
to as "abatements").
 
 
1

--------------------------------------------------------------------------------

 
 
SUBJECT, however, to a license hereby granted by Assignee to Assignor, but
limited as hereinafter provided, to collect and receive all of the said rents.
 
TO HAVE AND TO HOLD the same unto Assignee, its successors and Assigns forever,
or for such shorter period as hereinafter may be indicated.
 
FOR THE PURPOSE OF SECURING the payment of the indebtedness evidenced by that
certain Note dated July 17, 2013, in the principal sum of FIVE HUNDRED SEVENTY
EIGHT THOUSAND NINE HUNDRED EIGHTY EIGHT AND NO/100 DOLLARS ($578,988.00) made
by Assignor payable to the order of Mortgagee and presently held by Assignee,
including any extensions and renewals thereof and any note or notes supplemental
thereto, as well as the payment, observance, performance and discharge of all
other obligations, covenants, conditions and warranties contained in all
instruments securing repayment of said Note and bearing even date therewith, and
in any extensions, supplements and consolidations thereof, covering the said
premises, and securing the said Note (hereinafter collectively called "Loan
Documents").
 
Assignor irrevocably constitutes and appoints Assignee as its lawful attorney in
its name and stead upon the occurrence of an event of default: (a) to collect
any and all of the said rents, lessor rebates, damages and/or abatements; (b) to
use such measures, legal or equitable, as in its discretion may be deemed
necessary or appropriate to enforce the payment of said rents, losses or
rebates, damages, abatements and/or any security given in connection therewith;
(c) to secure and maintain the use and/or possession of the premises and/or any
part of either; (d) to fill any and all vacancies and to rent, lease and/or let
the premises and/or any part thereof at its discretion; (e) to order, purchase,
cancel, modify, amend and/or in any and all ways control and deal with any and
all policies of insurance of any and all kinds now or hereafter on or in
connection with the whole or any part of the premises at its discretion and to
adjust any loss or damage thereunder and/or to bring suit at law or in equity
therefor and to execute and/or render any and all instruments deemed by Assignee
to be necessary or appropriate in connection therewith, (f) to adjust, bring
suit at law or in equity for, settle or otherwise deal with any taking of any or
all of the premises for public purposes as, aforesaid or any claim for real or
alleged harm or damage as aforesaid and to execute and/or render any and all
instruments deemed by Assignee to be necessary or appropriate in connection
therewith, and (g) to adjust, settle or otherwise deal with any abatements and
to execute and/or render any and all instruments deemed by Assignee to be
necessary or appropriate in connection therewith; hereby granting full power and
authority to Assignee to use and apply said rents, losses or rebates, damages
and/or abatements to the payment of any taxes, assessments and charges of any
nature whatsoever that may be levied or assessed in connection with the
premises, to the payment of premiums on such policies of insurance on or in
connection with the whole or any part of the premises as may be deemed advisable
by Assignee, to the payment of any and all indebtedness, liability or interest
of the undersigned and/or those secured by the Loan Documents, whether now
existing or hereafter to exist, to the payment of all expenses in the care and
management of the premises, including such repairs, alterations, additions
and/or improvements to the premises or any part thereof, as may be deemed
necessary or advisable by Assignee, to the payment of reasonable attorneys'
fees, court costs, labor, charge and/or expenses incurred in connection with any
and all things which Assignee may do or cause to be done by virtue hereof, and
to the payment of such interest on the indebtedness or on any of the foregoing,
if any, as may be deemed necessary or advisable by Assignee; also upon the
occurrence of an event of default, hereby granting to Assignee full power and
authority to make contracts for the care and management of the whole or any part
of the premises in such form and providing for such compensation as may be
deemed advisable by Assignee, and for the performance or execution of any or all
of these presents, to constitute, appoint, authorize and in its place and stead
put and substitute one attorney or attorneys, and/or the same at its pleasure
again to revoke, and to do, execute, perform and finish for Assignor and in
Assignor's name all and singular those things which shall be necessary or
advisable in and about, for, touching or concerning these presents or the
premises as thoroughly, amply and fully as Assignor could do concerning the
same, being personally present, and whatsoever Assignor's said attorney or its
substitute or substitutes shall do or cause to be done in, about or concerning
these presents or the premises or furnishings or any part of any of them.
Assignor hereby ratifies and confirms; and also hereby granting to Assignee full
power and authority to exercise at any and all times each and every right,
privilege and power herein granted, without notice to Assignor. TO PROTECT THE
SECURITY OF THIS ASSIGNMENT, IT IS COVENANTED AND AGREED THAT:
 
 
2

--------------------------------------------------------------------------------

 
 
1. Assignor represents and warrants: That Assignor is the owner in fee simple
absolute of the said premises and has good title to the leases and rents hereby
assigned and good right to assign the same, and that no other person, firm or
corporation has any right, title or interest therein; that Assignor has duly and
punctually performed all and singular the terms, covenants and warranties of the
existing leases on Assignor's part to be kept, observed and performed; that
Assignor has not previously sold, assigned, transferred, mortgaged or pledged
the said rents from said premises, whether now due or hereafter to become due;
that any of said rents due and issuing from said premises or from any part
thereof for any period subsequent to the date hereof have not been collected and
that payment of any of same has not otherwise been anticipated, waived,
released, discounted, set off or otherwise discharged or compromised; that
Assignor has not received any funds or deposits from any lessee in excess of two
months' rent for which credit has not already been made on account of accrued
rents; and that the lessee under any existing lease is not in default of any of
the terms thereof.
 
2. The terms of the aforesaid leases will not be altered, modified or changed,
nor will said leases be surrendered or canceled, nor will any proceedings for
the dispossession or eviction of any lessee under said leases be instituted,
without the prior written consent of Assignee, which consent shall not be
unreasonably withheld.
 
3. No request will be made of any lessee to pay any rent, and no rent will be
accepted, in advance of the dates upon which such rent becomes due and payable
under the terms of the above-mentioned leases, it being agreed between Assignor
and lessees that rent shall be paid as provided in said leases and not
otherwise.
 
4. Assignee grants to Assignor a license to collect and retain the rents under
the said leases and the right to enforce the collection thereof by appropriate
action or proceedings unless and until there is a default in the performance or
observance of the terms or conditions of the Loan Documents; Assignee reserves
the right to enforce the collection thereof by any appropriate action or
proceeding brought in the name of Assignor after such default.
 
5. Upon default under the terms of said Loan Documents or of this Assignment, or
at any time after such default, Assignee, its successors or assigns, at its or
their option and without further consent thereto by Assignor or any subsequent
owner of said premises, may enter in and upon said premises and take possession
thereof, and to collect the rents and profits thereof, and do every act and
thing that such Assignor or any subsequent owner of said premises and take
possession thereof, and collect the rents and profits thereof, and do every act
and thing that such Assignor or any subsequent owner of said premises might or
could do.
 
 
3

--------------------------------------------------------------------------------

 
 
6. Upon curing all defaults Assignor, its successors or assigns, shall again be
entitled to collect and retain the rents under the aforesaid lease or leases.
 
7. Upon payment of all indebtedness evidenced and secured by the Loan Documents
this assignment shall be rendered null and void and the said lease or leases
shall be reassigned to the then owner in fee of said premises or to such person
or persons as said owner may direct by written notice.
 
8. Assignee shall not be responsible for the control, care or management of said
premises, nor for carrying out any of the terms and conditions of said leases,
nor for any waste committed or permitted on the premises by any lessee nor shall
the Assignee be liable by reason of any dangerous or defective condition.
 
9. Assignee shall not in any way be responsible for failure to do any or all of
the things for which rights, interests, power and/or authority are herein
granted it; and Assignee shall be liable only for such cash as it actually
receives under the terms hereof, provided, however, that failure of Assignee to
do any of the things or exercise any of the rights, interests, powers and/or
authorities hereunder shall not be construed to be a waiver of any of the
rights, interests, powers or authorities hereby assigned and granted to
Assignee.
 
10. Assignor will execute upon the request of Assignee any and all instruments
requested by Assignee to carry these presents into effect or to accomplish any
other purpose deemed by Assignee to be necessary or appropriate in connection
with these presents or the premises.
 
11. These presents shall in no way operate to prevent Assignee from pursuing any
remedy which it now or hereafter may have because of any present or future
breach of the terms or conditions of the Loan Documents or any extension
thereof.
 
12. Assignor does further specifically authorize and instruct each and every
present and future lessee of the whole or any part of said premises to pay all
unpaid rental agreed upon in each tenancy to Assignee upon receipt of demand
from Assignee to so pay the same.
 
13. The terms, covenants, conditions and warranties contained herein and the
powers granted hereby shall run with the land, shall inure to the benefit of and
bind all parties hereto and their respective heirs, executors, administrators,
successors and assigns, and all lessees, subtenants and assigns of same, and all
occupants and subsequent owners of the said premises, and all subsequent holders
of the said Loan Documents.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Assignor has caused these presents to be executed under
seal as of the day and year first hereinabove set forth.
 

Signed, sealed and delivered     CTD HOLDINGS, INC.     in the presence of:    
a Florida Corporation             /s/ Adam J. Lombardo    
/s/ Jeffrey Lynne Tate
  Print Name: Adam J. Lombardo    
JEFFREY LYNNE TATE, President
                  NANOSONIC PRODUCTS, INC.,         a Florida corporation      
           
/s/ Jeffrey Lynne Tate
  /s/ Katherine R. Cook    
JEFFREY LYNNE TATE, President
  Print Name: Katherine R. Cook    
 
 

 
STATE OF FLORIDA
COUNTY OF ALACHUA
 
Before me, this 17th day of July, 2013, the undersigned authority, personally
appeared JEFFREY LYNNE TATE, as President of CTD HOLDINGS, INC., a Florida
corporation, and as President of NANOSONIC PRODUCTS, INC., a Florida
corporation, who acknowledged before me that he executed the above Assignment of
Leases, Rents, and Profits. He has provided his driver's license as
identification.
 

    /s/ Katherine R. Cook       Notary Public          
My commission expires:
                   [ex10iv.jpg]

 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT "A"
 
A portion of the Northwest 1/4 of the Northeast 1/4 of Section 23, Township 8
South, Range 18 East, Alachua County, Florida, being more particularly described
as follows:
 
Commence at the Southeast corner of said Northwest 1/4 of the Northeast 1/4 and
run thence South 89°09'48" West, along the South boundary of said Northwest 1/4
of Northeast 1/4 40.00 feet; thence North 01°3503" West, parallel to the East
boundary of said Northwest 1/4 of Northeast 1/4 1332.93 feet to the North
boundary of said Northwest 1/4 of Northeast 1/4 and the Point of Beginning;
thence South 89°21'32" West, along said North boundary 392.49 feet; thence South
01°35'03" East, parallel to said East boundary, 222.67 feet; thence North
89°09'48" East, parallel to the South boundary of said Northwest 1/4 of
Northeast 1/4, a distance of 392.47 feet; thence North 01°35'03" West, parallel
to said East boundary 221.33 feet to the Point of Beginning.
 
 